Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


$990.00 in U.S. Currency, Garmin Nuvi                 Appeal from the 6th District Court of
GPS, Garmin Large Screen GPS, and KD                  Lamar County, Texas (Tr. Ct. No. 83660).
Android Computer Tablet, Appellants                   Memorandum Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
No. 06-14-00085-CV        v.                          Burgess participating.

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED MARCH 31, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk